Porter, J.
delivered the opinion of he Court. The plaintiff purchased by two rate acts of sale, all the right, title, and est of C. C. Whitman & Co. to the Orleans *656Foundry, and all their right, title, interest and claim to the debts due to said firm.
Qn t|ie k00ks Gf that firm there appeared a tjejJt jue hy one 0f the partners, Holmes, from whom the plaintiffhad purchased. This debt the plaintiff contends, he bought with the others due to the partnership, and is entitled by the terms of the sale made him, to demand and receive the amount of it from the defendant.
It is difficult to believe that the debts due by the individual members of the firm, entered into the consideration of the contract In any event, the plaintiff could only recover two-thirds of it, for Holmes, who is now sued, was one of the partners: one third of it was his, and fie could not sell a debt due by himself
But the case need not, and cannot be, considered on that ground. The vendors could transfer no greater right than they had themselves. That right, as between each other, was restricted to any balance that might be due on a general settlement of the partnership accounts. No particular d ebt due by one of the partners on the books could be selected and made the basis of a suit: they could not give the plaintiff a right they did not possess themselves.
Carleton and Lockett for the plaintiiij-iWcr-cier and Buchanan for the defendant.
It is therefore ordered, adjudged, ánd de- . * -7T : V ¡••⅞⅛® creed, that the judgment of the district court be affirmed with costs. '